Citation Nr: 1033336	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA non-
service-connected pension benefits in the amount of $34,009.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from August 1971 to January 
1972.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2009 determination by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at St. Paul, Minnesota, which held that the Veteran 
had not timely filed an application for a waiver of indebtedness. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was notified of the overpayment by a letter dated 
May 12, 2008.

2.  The Veteran's request for a waiver of recovery of the 
overpayment was received on April 27, 2009.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of the overpayment 
in the amount of $34,009 was not timely filed, and a waiver may 
not be granted.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for many VA benefits.  However, the Court of 
Appeals for Veterans Claims has held that the notice and duty-to-
assist provisions of the Veterans Claims Assistance Act of 2000 
do not apply to claims for waiver of recovery of overpayment.  
See Barger v. Principi, 16 Vet. App. 132 (2002).

Under the applicable regulations, a request for waiver of a debt, 
other than for loan guaranty, shall only be considered if made 
within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180 day period may be extended 
if the individual requesting waiver demonstrates to the 
Chairperson of the Committee that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b) (2009); see also 38 U.S.C.A. 
§ 5302(a) (West 2002).

In this case, February 2008 correspondence from VA notified the 
Veteran that the Social Security Administration (SSA) had 
informed VA that he was entitled to SSA benefits in December 
2004.  The letter noted that he was awarded entitlement to VA 
pension payable effective February 1, 2005.  The Veteran was 
advised that his annual SSA income was in excess of the maximum 
annual income limit for a Veteran with no dependents, and that, 
as a result, VA proposed to stop his benefit payments effective 
February 1, 2005.  He was informed that the adjustment would 
result in an overpayment of benefits which had been paid.  The 
Veteran was given 60 days to respond.  

In May 2008 correspondence, VA notified the Veteran that it had 
taken the proposed action and stopped the Veteran's VA benefits 
effective February 1, 2005.  

In correspondence dated May 12, 2008, the Debt Management Center 
(DMC) at Fort Snelling, Minnesota, informed the Veteran that he 
owed VA a debt of $34,009.00, and that he had a right to dispute 
the debt, a right to request a waiver of the debt, and a right to 
an oral hearing on the waiver request.  The letter indicated that 
specific information concerning these options were on an enclosed 
document.  

In correspondence dated April 21, 2009, and received by VA on 
April 27, 2009, the Veteran requested waiver of recovery of the 
overpayment.  The Veteran stated that he was aware that his 
request for a waiver would be denied due to untimeliness.  

In a May 2009 decision, the Committee denied the Veteran's 
request for waiver of recovery of the overpayment, on the basis 
of an untimely waiver request.  The determination pointed out 
that the Veteran was notified by letter dated May 12, 2008, of 
his indebtedness, the right to request waiver, and the 180 day 
time limit for filing an application for waiver.

In April 2009 correspondence, a friend of the Veteran stated that 
the Veteran had difficulty managing his life.  In November 2009 
correspondence, the Veteran's representative asked that the 
Veteran's mood disorder be considered while considering his 
request for a waiver.  The record does not reflect that the 
Veteran has been adjudicated as incompetent.

The record demonstrates that the Veteran's request for waiver of 
recovery of the overpayment was not received until April 27, 
2009, nearly one year after the DMC's May 2008 letter notifying 
him of the overpayment and informing him of his right to request 
a waiver.  The regulations cited above note that such a request 
must be made within 180 days of the date of that notice.  Thus, 
the Veteran's request for waiver of recovery of the overpayment 
is not timely, and, as a matter of law, must be denied.  As the 
Veteran's waiver request was not timely received, the 
preponderance of the evidence is against his claim.  The Board 
has considered the doctrine of the benefit of the doubt, under 38 
U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2009), but 
does not find that the evidence is of such approximate balance as 
to warrant its application.

      (CONTINUED ON NEXT PAGE)






ORDER

Waiver of recovery of overpayment indebtedness to VA in the 
amount of $34,009 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


